WALDEN, Judge
(concurring in part; dissenting in part) :
I agree that no reversible error has been demonstrated as regards the granting of summary judgment.
I dissent as concerns the award of attorney fees on the ground that the amount was excessive to the degree that it demonstrates an abuse of discretion.
This was a suit to enforce a statutory lien arising out of the erection of a fence. Summary judgment was entered for plaintiff and, being the prevailing party, it was entitled to an award of attorney fees. The lien was for $3,877.00. The attorney fees allowed were in the sum of $1,800. This was a simple case which did not involve a trial. From the record it is my opinion that such award of fees was punitive and simply not legally justified. I think the award should be reduced by this court by fifty percent.